DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed 18 December 2020 contains a duplicate citation of US 2013/0081432 which was cited in a previous IDS.  In order to avoid duplicate publication of the citation in any future patent publication, the duplicate citation has been lined through.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In independent claims 1 and 19, it is unclear how the second area is disposed forward or rearward relative to the first area and at the same time overlapping?  The concept of overlapping first and second groups of mounting slots in relative rearward first and second areas appears to be an either/or configuration which is confusing.  Such vague claim language seems to contradict the configuration of the slots and how they are configured on the drum.  Clarification and correction are required.  Examiner notes that Applicant may wish to consider more of a picture claim to particularly point out and distinctly claim this configuration in a manner consistent with the disclosed configurations of the drawings. 
Further regarding claims 1 and 19, it is unclear what is meant by “group of one or more mounting slots”.  A “group” requires at least two, so the recitation of a group of one is confusing.  Clarification and correction are required.
Further regarding claim 19, it is unclear how mounting slots in a group are “between” mounting slots in another group when the claimed groups are defined by separate areas.  Clarification and correction are required.
Further regarding claim 19, it is unclear what is meant by “forward of rearward”.  It is believed Applicant’s intent was to recite forward or rearward, and the claims will be examined accordingly.  However, clarification and correction are still required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0191202 to LEE et al. (“LEE”).
Regarding claims 19-21, LEE discloses a laundry treating apparatus comprising:
a drum (20) configured to receive laundry and to rotate about a rotation axis that extends in a front-rear direction of the laundry treating apparatus (see e.g. Fig. 1); and
a lifter (100) disposed on an inner circumferential surface of the drum and configured to rotate about the rotation axis based on rotation of the drum (see e.g. Figs. 1-3), the lifter comprising at least one insertion protrusion (112),
wherein the drum defines:
a first group of one or more mounting slots in a first area of the drum (at least two of the eight slots 24 in Figs. 8-9 read on a first group), and
a second group of one or more mounting slots in a second area of the drum (another two of the eight slots 24 read on a second group), the second area being disposed forward of rearward relative to the first area and overlapping with at least a portion of the first area of the drum (either first area or second area may be selected as overlapping and either forward or rearward of the other based on selection of two of the eight slots 24),
wherein a first mounting slot in the first group is disposed between second mounting slots in the second group (note a middle slot reads on a first mounting slot between front and rear slots reading on second mounting slots in Fig. 8), and
wherein the at least one insertion protrusion is configured to be selectively inserted into the one or more mounting slots in the first group or into the one or more mounting slots in the second group (note the plural protrusions 200 are configured to be inserted into plural slots 210),
wherein the one or more mounting slots in the first group are spaced apart from one another by a first interval in the front-rear direction (see above and Figs. 8-9), and
wherein each of the one or more mounting slots in the second group is disposed at a position rearward relative to one of the one or more mounting slots in the first group by a second interval less than the first interval (see above and Figs. 8-9),
wherein the lifter is configured to, based on the at least one insertion protrusion being inserted the one or more mounting slots in the first group or the second group, cover all mounting slots in the first group and the second group (see above and Figs. 8-9 showing this configuration), and
wherein a front end of the lifter is positioned forward relative to a frontmost mounting slot in the first group, and a rear end of the lifter is positioned rearward relative to a rearmost mounting slot in the second group (see above and particularly Figs. 8-9).
Regarding claims 22-24, LEE discloses a laundry treating apparatus comprising:
a drum (20) configured to receive laundry and to rotate about a rotation axis that extends in a front-rear direction of the laundry treating apparatus (see Figs. 1-2); and 
a lifter (100) disposed on an inner circumferential surface of the drum and configured to rotate about the rotation axis based on rotation of the drum, the lifter comprising a first pair of insertion protrusions (any pair of eight protrusions 112 in Figs. 6-9) spaced apart from each other by a predetermined interval and arranged along a first row, 
wherein the drum defines:
a first pair of mounting slots (any pair of eight mounting slots 24) arranged at positions corresponding to the first pair of insertion protrusions and configured to receive the first pair of insertion protrusions (see Figs. 8-9), and
a second pair of mounting slots (note pairs of inner slots 24 in Figs. 8-9, which are readable thereon) arranged along the first row and spaced apart from each other by the predetermined interval, and wherein at least one of the second pair of mounting slots is disposed between the first pair of mounting slots (note pairs of inner slots in Figs. 8-9),
wherein the lifter further comprises a second pair of insertion protrusions that are spaced apart from each other by the predetermined interval and that are arranged along a second row parallel to the first row (note parallel rows of slots in Figs. 8-9), wherein the drum further defines: a third pair of mounting slots arranged at positions corresponding to the second pair of insertion protrusions and configured to receive the second pair of insertion protrusions, and a fourth pair of mounting slots arranged along the second row and spaced apart from each other by the predetermined interval, and wherein one of the fourth pair of mounting slots is disposed between the third pair of mounting slots (see above; note there are plural pairs of slots and insertions, a first or second pair being readable on a third or fourth pair given there are four total pair in Figs. 8-9),
wherein the first row and the second row extend in parallel to the front-rear direction and are spaced apart from each other in a circumferential direction of the drum (note the parallel rows from front to rear, as well as spaced apart in a circumferential direction in Figs. 8-9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of EP 1382732 to ELECTROLUX (cited by Applicant) or JP 2012-55349 to HITACHI (cited by Applicant).
Regarding claims 1-17, discloses a laundry treating apparatus comprising:
a drum (20) configured to receive laundry and to rotate about a rotation axis that extends in a front-rear direction of the laundry treating apparatus (see Fig. 1); and
a first lifter (100) disposed on an inner circumferential surface of the drum and a second lifter (100) that is disposed on the inner circumferential surface of the drum, each of the first lifter and the second lifter comprising at least one insertion protrusion (112) (see Figs. 8-9 showing three lifter spaces designated by slots 24),
wherein the drum defines:
a first group of one or more mounting slots in a first area of the drum (at least two of the eight slots 24 in Figs. 8-9 read on a first group), and a second group of one or more mounting slots in a second area of the drum (another two of the eight slots above read on a second group), 
the second area being disposed rearward relative to the first area and overlapping with at least a portion of the first area of the drum (see above and Figs. 8-9), and 
wherein the at least one insertion protrusion is configured to selectively insert into the one or more mounting slots in the first group or into the one or more mounting slots in the second group (see above and Figs. 8-9),
wherein: the first group comprises two or more first mounting slots that are spaced apart from one another by a first interval and that are arranged along a first row that extends in the front-rear direction (see above and Figs. 8-9); and
the second group comprises two or more second mounting slots that are arranged along the first row, each of the two or more second mounting slots being defined at a position rearward relative to one of the two or more first mounting slots by a second interval that is less than the first interval (see above and Figs. 8-9),
wherein: the first group further comprises two or more third mounting slots that are spaced apart from one another by the first interval and that are arranged along a second row parallel to the first row (see above and Figs. 8-9); and
the second group comprises two or more fourth mounting slots that are arranged along the second row, each of the two or more fourth mounting slots being defined at a position rearward from one of the two or more third mounting slots by the second interval (see above and Figs. 8-9),
wherein: the first lifter comprises a fastening boss (one of fastening bosses 119) that is spaced apart from a front end of the first lifter by a distance greater than the second interval; and
the drum defines: a first fastening hole configured to be coupled to the fastening boss based on the at least one insertion protrusion being inserted into one of the two or more first mounting slots, and a second fastening hole spaced apart rearward from the first fastening hole and configured to be coupled to the fastening boss based on the at least one insertion protrusion being inserted into one of the two or more second mounting slots (see e.g. Fig. 9 showing a drum fastening hole 119 along with plural slots and protrusions),
wherein the first lifter is configured to: 
based on the at least one insertion protrusion being inserted into the one or more mounting slots in the first group, cover the one or more mounting slots in the second group; and based on the at least one insertion protrusion being inserted into the one or more mounting slots in the second group, cover the one or more mounting slots in the first group (the claimed configuration is readable on the at least one mounting slot and ,
wherein the first lifter is configured to, based on the at least one insertion protrusion being inserted into the one or more mounting slots in the first group or the second group, cover all mounting slots in the first group and the second group, and wherein a front end of the first lifter is positioned forward relative to a frontmost mounting slot in the first group, and a rear end of the first lifter is positioned rearward relative to a rearmost mounting slot in the second group (see above and Figs. 8-9),
wherein a distance from a front end of the drum to a front end of the first lifter is, in a state in which the at least one insertion protrusion is inserted into the one or more mounting slots in the second group, less than a distance from the front end of the drum to a front end of the one or more mounting slots in the first group (see above and Figs. 8-9 wherein the distance from a front end of the drum and front end of the first lifter is less than a distance from a front end of the drum to a front end of a mounting slot),
wherein a distance from a front end of the drum to a rear end of the first lifter is, in a state in which the at least one insertion protrusion is inserted into the one or more mounting slots in the first group, greater than a distance from the front end of the drum to a rear end of the one or more mounting slots in the second group (see above and Figs. 8-9 wherein the distance from a front end of the drum and front end of the first lifter is greater than a distance from a front end of the drum to a front end of a mounting slot),
wherein:
the first lifter has a fastening boss (note two fastening bosses 119 proximate to both ends of lifter 100);
the drum defines: a first fastening hole (at one of 119 in Fig. 9) configured to be coupled to the fastening boss based on the at least one insertion protrusion (one of protrusion 112) being inserted into the one or more mounting slots in the first group, and
a second fastening hole (another of 119 in Fig. 9) spaced rearward apart from the first fastening hole and configured to be coupled to the fastening boss based on the at least one insertion protrusion (another of protrusion 112) being inserted into the one or more mounting slots (one of slots 24 in Figs. 8-9) in the second group; and a distance between a front end of the first lifter and the fastening boss is greater than a distance between the first fastening hole and the second fastening hole (manifestly, one of the two fastening bosses 119 is greater in distance from the front end of the lifter than the two fastening holes based on the configuration in Figs. 8-9),
wherein the at least one insertion protrusion comprises: a vertical portion that extends in a radial direction of the drum and that is configured to pass through one of a first mounting slot in the first group or a second mounting slot in the second group; and a catching portion that is bent from the vertical portion and that has a greater width than the vertical portion (the catching portion of the vertical and radially extending protrusion 112 is shown in Fig. 9(c) which bends 90 degrees and catches the drum of slot 24), and
wherein each of the first mounting slot and the second mounting slot comprises: an insertion section configured to receive the catching portion, and a binding section that extends forward or rearward from the insertion section, a width of the binding section being less than a width of the catching portion in a circumferential direction of the drum see Figs 9(a)-(d) for such configuration),
wherein: 
the first lifter comprises a catching protrusion (see Fig. 9(c)); 
the drum defines a pair of opening portions spaced apart from each other in the front-rear direction (see Figs. 8-9); and 
the drum comprises a pair of catching tabs that respectively extend from sides of the pair of opening portions and that are configured to selectively contact the catching protrusion based on the at least one insertion protrusion being inserted into a first mounting slot in the first group or a second mounting slot in the second group (see Figs. 8-9, particularly Figs. 9(a)-(c) showing the catching portion of the slots and catching tab of the protrusions),
wherein: 
the first lifter comprises a fastening boss (see above); and
the drum defines a pair of fastening holes (at screw insertion hole 119 in Fig. 9(d)) configured to be coupled to the fastening boss (119 in Fig. 7) by a fastening member (i.e. a screw) based on the at least one insertion protrusion being inserted into a first mounting slot in the first group or a second mounting slot in the second group (see Figs. 8-9),
wherein:
the second lifter (note there are three equivalent lifters 10 in LEE) comprises at least one insertion protrusion (112); and
the drum further comprises a third mounting slot configured to receive the at least one insertion protrusion of the second lifter (one of eight slots 24 in one of the lifters 100),
wherein the third mounting slot is disposed at a position offset from the first mounting slot and the second mounting slot in a circumferential direction of the drum (note most of slots 24 and protrusions 112 in Figs. 8-9 are offset from each other),
wherein the third mounting slot is disposed rearward relative to the first mounting slot and the second mounting slot (see above, noting such configuration in the numerous combinations of at least three mounting slots of the eight per lifter in LEE, particularly in Figs. 8-9),
wherein the first group and the second group are defined in a first region of the drum, wherein the third mounting slot is one of a third group of mounting slots that are defined in a second region of the drum, and wherein the second region of the drum at least partially overlaps with the first region in the circumferential direction of the drum (see above, noting such configuration in the numerous combinations of at least three mounting slots of the eight per lifter in LEE, particularly in Figs. 8-9),
wherein the first lifter comprises:
a lifter frame (110) that comprises the at least one insertion protrusion; and
a frame cover (120 that covers the lifter frame and that is configured to contact the laundry received in the drum (see, e.g., Figs. 5-6 of LEE).
 LEE discloses the claimed invention with the exception of the second lifter disposed on the inner circumferential surface of the drum at a position rearward of the first lifter as recited in claim 1.  However, the prior art is replete with teachings of such 
Regarding claim 18, LEE discloses the lifter frame being made of synthetic resin (see ¶ [0040]) and discloses the use of both stainless steel metal and plastic (see ¶ [0064]]), but LEE does not expressly disclose the drum and the frame cover are made of metal.  However, one skilled in the art would at once envisage the use of either synthetic resin or metal (such as stainless steel) based on their well-known properties as desired to form the washing machine lifter, as there is a finite number of materials used for washing machine lifters (typically either metal or plastic).  Therefore, given the finite number of possibilities of material selection for a lifter, as well as the disclosure of materials used in LEE, the position is taken that the claim would have been obvious to form the lifter frame cover of metal because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711